UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO 1-5491 Commission File Number ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-0759420 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2800 Post Oak Boulevard, Suite 5450Houston, Texas 77056-6189 (Address of principal executive offices) (Zip Code) (713) 621-7800 Registrant's telephone number, including area code Inapplicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of shares of common stock, $0.125 par value, outstanding at July 31, 2011, was 127,427,323. Table of Contents ROWAN COMPANIES, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets – June 30, 2011, and December 31, 2010 1 Condensed Consolidated Statements of Income – Three and six months ended June 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows – Six months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity – Six months ended June 30, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 SIGNATURES 27 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except shares) (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - Receivables - trade and other Prepaid expenses and other current assets Deferred tax assets - net Assets of discontinued operations (Note 2) Total current assets PROPERTY, PLANT AND EQUIPMENT - at cost: Drilling equipment Construction in progress Other property and equipment Property, plant and equipment - gross Less accumulated depreciation and amortization Property, plantand equipment - net Other assets TOTAL ASSETS $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 1 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (In thousands, except shares) (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade Deferred revenues Accrued compensation and related employee costs Accrued income taxes Accrued interest Other current liabilities Liabilities of discontinued operations (Note 2) Total current liabilities Long-term debt - less current maturities Other liabilities Deferred income taxes - net Commitments and contingent liabilities (Note 6) - - STOCKHOLDERS' EQUITY: Preferred stock, $1.00 par value, 5,000,000 shares authorized, issuable in series: Series A Junior Preferred Stock, 1,500,000 shares authorized, none issued - - Common stock, $0.125 par value, 150,000,000 shares authorized; 127,519,095 shares and 126,346,627 shares issued at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Cost of 114,447 and 52,408 treasury shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUES $ COSTS AND EXPENSES: Direct operating costs (excluding items below) Depreciation and amortization Selling, general and administrative Gain on disposals ofproperty and equipment ) Charges to settle litigation (Note 8) Total costs and expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense, net of interest capitalized ) Interest income 32 61 Other - net ) Total other income (expense) - net ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Provision for income taxes NET INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS (Note 2): Income (loss) from discontinued operations, net of tax ) ) Gain on sale of discontinued operations, net of tax - - Discontinued operations, net of tax ) NET INCOME $ INCOME (LOSS) PER SHARE - BASIC: Income from continuing operations $ Discontinued operations $ ) Net income $ INCOME (LOSS) PER SHARE - DILUTED: Income from continuing operations $ Discontinued operations $ ) Net income $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, CASH PROVIDED BY (USED IN) OPERATIONS: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Material charges (Note 2) - Deferred income taxes Provision for pension and postretirement benefits Stock-based compensation expense Gain on disposals of property, plant and equipment ) ) Gain on sale of manufacturing operations ) - Postretirement benefit claims paid ) ) Contributions to pension plans ) ) Changes in current assets and liabilities: Receivables - trade and other ) Inventories ) Prepaid expenses and other current assets Accounts payable ) Accrued income taxes ) Deferred revenues ) Billings in excess of costs and estimated profits on uncompleted contracts ) Other current liabilities ) Net changes in other noncurrent assets and liabilities ) Net cash provided by operations CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of manufacturing operations - Decrease in restricted cash - Proceeds from disposals of property, plant and equipment Net cash provided by (used in) investing activities ) CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES: Repayments of borrowings ) ) Excess tax benefits from stock-based compensation 15 Proceeds from stock options and other Net cash used in financing activities ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (Unaudited) Shares of common stock outstanding Common stock Additional paid-in capital Retained earnings Treasury stock Accumulated other comprehensive income (loss) Total stockholders' equity Balance, January 1, 2010 $ ) $ ) $ Stock issued under share-based compensation plans 78 - ) - Stock-based compensation - Excess tax benefit from stock-based compensation plans - - 15 - - - 15 Net income - Balance, June 30, 2010 $ ) $ ) $ Balance, January 1, 2011 $ ) $ ) $ Stock issued under share-based compensation plans - ) - Stock-based compensation - Excess tax benefit from stock-based compensation plans - Net income - Balance, June 30, 2011 $ ) $ ) $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – General The condensed consolidated financial statements of Rowan Companies, Inc. (“Rowan” or the “Company”) included in this Form 10-Q have been prepared without audit in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission.Certain information and notes have been condensed or omitted as permitted by those rules and regulations.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Rowan believes the accompanying unaudited condensed consolidated financial statements contain all adjustments, which are of a normal recurring nature unless otherwise noted, necessary for a fair statement of the results for the interim periods presented.Rowan’s results of operations and cash flows for the interim periods are not necessarily indicative of results to be expected for the full year. In June 2011, the Company completed the sale of its manufacturing operations and committed to a plan to sell its land drilling operations.Results of manufacturing and land drilling operations have consequently been reclassified to discontinued operations for all periods presented (see Note 2). Note 2 – Discontinued Operations On June 22, 2011, the Company completed the sale of its wholly owned manufacturing subsidiary, LeTourneau Technologies, Inc, (“LeTourneau”), at a price of $1.1 billion in cash, subject to certain post-closing working capital adjustments, and recognized a gain on sale of $660.9 million ($424.5 million, net of tax) in the second quarter of 2011. The operations of LeTourneau previously comprised the “Drilling Products and Systems” segment and the “Mining, Forestry and Steel Products” segment and, accordingly, have been included in “Discontinued operations, net of tax,” in the Condensed Consolidated Statements of Income for all periods presented. In connection with the sale, the Company entered into certain other agreements with LeTourneau including a facilities lease agreement, an employee services agreement, and an amendment to the construction contract for the Joe Douglas drilling rig currently under construction in Vicksburg, Mississippi, in order for the Company to direct the completion of construction, commissioning and delivery of such rig.The lease and employee services agreements shall terminate at the earliest of (i) 120 days following completion of construction, (ii) one year following the Closing Date or (iii) the effective date of any other termination of the lease or employee services agreements pursuant to the agreements.Costs incurred in connection with the facilities lease and employee services agreements will be capitalized as part of the cost of the rig. Additionally, on July 19, 2011, the Company entered into an agreement to sell its land drilling services business for $510 million in cash, plus a working capital adjustment currently estimated to be approximately $30 million, and expects to recognize a gain on sale of approximately $200 million ($132 million, net of tax) upon closing, which is expected to occur in the third quarter of 2011.The land drilling services business was previously a component of the Company’s Drilling Services segment, and, accordingly, results of land drilling services have been reclassified to discontinued operations for all periods presented. 6 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The following table sets forth the components of “Discontinued operations, net of tax,” for the three and six months ended June 30, 2011 and 2010 (in thousands): Manufacturing Drilling Total Manufacturing Drilling Total Three months ended June 30: Revenues $ Pretax income (loss) $ ) $ Provision (benefit) for taxes on income ) Income (loss) from discontinued operations, net of tax ) ) Pretax gain on sale of discontinued operations - Provision for tax on gain on sale - Gain on sale of discontinued operations, net of tax - Discontinued operations, net of tax $ Manufacturing Drilling Total Manufacturing Drilling Total Six months ended June 30: Revenues $ Pretax income (loss) $ ) $ $ $ ) $ $ ) Provision (benefit) for taxes on income ) ) Income (loss) from discontinued operations, net of tax ) ) ) Pretax gain on sale of discontinued operations - Provision for tax on gain on sale - Gain on sale of discontinued operations, net of tax - Discontinued operations, net of tax $ ) $ $ ) During the first quarter of 2010, the Drilling Products and Systems Manufacturing segment performed an assessment of its Houston-based raw materials and supplies inventory.As a result, the Company increased its inventory valuation reserve by approximately $42.0 million and recorded a corresponding charge to its operations during the period to reflect a reduction in the estimated realizable value of items that were deemed to be nonconforming or slow-moving.Such amount is included in discontinued operations for manufacturing for the three and six months ended June 30, 2010. 7 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The following assets and liabilities have been segregated and included in “Assets of discontinued operations” and “Liabilities of discontinued operations,” as appropriate, in the Condensed Consolidated Balance Sheets at June 30, 2011, and December 31, 2010 (in thousands): June 30, 2011 December 31, 2010 Manufacturing Drilling Total Manufacturing Drilling Total Cash and cash equivalents $
